United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3350
                                   ___________

Ole Savior,                          *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of Minnesota.
Tim J. McGuire; J. Keith Moyer;      *
Star Tribune; McClatchy Company,     *       [UNPUBLISHED]
The; Gary B. Pruitt, Chairman CEO;   *
                                     *
            Appellees.               *
                                ___________

                          Submitted: April 16, 2003

                               Filed: April 22, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Ole Savior appeals the district court’s1 dismissal of his complaint. Having
carefully reviewed the record, we agree with the district court that Mr. Savior failed
to state a First Amendment claim, see Hudgens v. NLRB, 424 U.S. 507, 513 (1976),
and that the remainder of his complaint did not state any viable federal claim.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
Accordingly, the district court did not abuse its discretion in dismissing any pending
state-law claims. See Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.)
(per curiam), cert. denied, 519 U.S. 968 (1996). The court also did not abuse its
discretion in denying Mr. Savior’s motion to reconsider.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-